Case 1: 2b-dv-167LRGES_DocurTignt t.Filed-09/09/20 Page 1 of 19

Dish cf of Miorrsachusedhs

 

Derle. Coyar

 

Plaine

 

 

Case No:

 

 

Cacel (ici ‘ Cosnm iaSronay

 

— lay Pie oscans, Suparintaderl

 

Pale ce He eviive Dieehs, at “Tsim acs

 

De J Fon dants

 

e; vulees Avede aN

 

vat: is A Civ.) ey hds Action Fild bu, Deri0.. Crger, Beg

 

Sto Je Prisoner, ta | as tie damages Agict other Relre tt urvdas

 

UAVS. Section 1982? AlJegina Vio)» tions of Hu Ove

 

Process Clauses of 4+. 11 A mand mand. And Pert One.

 

Arclicle | Ly 10 And 1X of She Ma ssa chu sedbs Cons: helio 9 |

 

 

A\so Pileging Religious Wisi suek vader the 12} Amandynent,
Pant One Aclide a oF Ye Massachvselts Cons: Jub pon { th

 

Massachsells Genre) Laws Chaple 12) Section SE ‘ dod

 

the 103 Code of Massa chy setts Renulations 471, Algo

 

a Cendanks lipsiox. Awd Are. sh) in ahd se sack Violation of

 

A Cove: \ Ociey e

 

 

lage \ Ga staes oe

 

(i) The Court _— Sale| pul ee Ower Ve. Plaw kbs

 

ON anes of Giclee of Ede] Rengditu Lip An right tader

 

e442 USCTS 13310) And \343.

 

 

 

@)

 

 

 
| Case 1:20-cv-11671-RGS Document1 Filed 09/09/20 Page 2 of 19

 

GQ) The Court has Sup je mente) juried ieton
over Khe e| As ah} TPs she Leda w. load é \ipwa under As
! USC.$IFA1

 

Parties

 

(3) The P Jaints LP Pie reX,. Cryuev 1s An tamara
patient being pane in A Speciali sed Unt For’ Sarisughy
| Plena Lil’ (Smr) Prisoners AL Mexr-~cednr ‘waction at
Walpole 2405 Main st, P.O. Box /?0 , Sovth We lpo)e
MaStachvsels O207) «

 

 

CNT.) DeRadank Caro) Mie hes Actress rs ad.
| 2° Maple st, Sutte 3, Milford, MA.0IN 57-3698 js
| bers Sued } in hey radiwtdecal And oF cial Capacity e
| ,

 

: OThed pa dha at D- valas Dn flower tyo's
Ad ness Ps Q2UO5 Maia st, Po. Box loo , South Waloo/e

MA. ©Oa7r 7 ts being Sond in hrs sadiu: dee] AANA
_oER: ei al se tertl ig w

 

6) The DeCen\an\ Dadeten die N \omon who's A Aetia. oe
is Q4os° Main sh. Yo. Bex joo, South WAlesle , MA. O20))
LS heing Sued wal er Pedidos yo] ead att, cia | Copa city °

 

Defendant Cacol Miers Responsi bil ): ixs

|
inely pas Peviewing Vhe Qorvance. Ap Re | Process des jnsuce

 

the
@)

 

 

 
Case 1:20-cv-11671-RGS Document1 Filed 09/09/20 Page 3 of 19

 

CAnchs hy al oy Ce aul died acon Risks Attala un

 

Ba acd sect 4nd ‘Le Pascual Shs LWIroOds wh, bh, (TA

 

ie aoa eng tcx bhy Proce $5 - DYeln Sank Mors

 

A) so Md Yoo Ss dae to casing, ELte Policy or Part

 

)
tHheren! whch Ls La a: neath Conk) )se4 Or Vrol 1 vce

 

oF 74. Laure Dekndank Mici_plss has he Power

 

 

se Ocder Fh esa in i Charge ts ao OC Nop d ©
Cerhwin Acks Such as to Order De Kadont Demevy a

 

fo Phes#it'ehe {Ne with Ove Process earner And Ocde-

 

D2. ead Holloman to Provide. {IR Ac&s As Friday

 

Jumah Serviws. ‘Jo date. ha: Cuno Mies has refused

 

dhe SRA Se. Has Yoewrerys -»
~

 

 

 

(2) gti aa Dovalas Sameunas Paspors: bs tres

ine) ple him MM Ales > Vow Fina) deni Sons OF jin maye

 

Ar iev AACE. Appeals } asl He A \so base. Power fo order

 

Hose. Cvileet bis bing she ole Or ics es Ssrenuc je for

 

example, He Cov) d a Ocdered Tee Fic Hes} | CMAR

 

te Prov. de. Fe, day Jopah Seev. ca5 For May Aad Me Cou/d.

 

hr pice. fous deal the. VeGadaal ™: cs And into rma Hor

 

tho A the Co, part Disc} eLearn Ma lici es O2F A pach

 

Hor ent a bein sna te Toe of +h Lato... LL wel

 

Wefe.cle.'h ® De mourn Chis Sa es \. ae TV-ey Hoar .

 

 

 

(Fh) Defeadnad Paterce Holloman’ Kes dons ibilibas

 

Abe Ao Posy’ ia plas Ler LY VL, vr a\ iy, 95 Keri ca § Actaording
: ~ ~J

 

(3

 

 

 
|
Case 1:20-cv-11671-RGS Document1 Filed 09/09/20 Page 4 of 19

|

 

| io Hee Co A-2 of Massa chusetls Rea I Jeans bit} d
jo? CMR ATI And Fhe PC Sons Reliytous Service Rewew
Comemblee Handbook. Roth of Vhese Saucces A ou t

 

ice FE A cce_ss des Wwateh I i Relistous Sew CeS a

 

| Howser, b3 tera ily ' wits tHe en ception eF Two (2)
| [Fimes | Pdaind, LF jvm s been As Arad fF eC! s§ 9 ithtes,
| | ds a Rel: jiovs Ser Vides by OeGn lanl Ho \) lomorn From

Age. \ 26. avd)e ee tes Hee fottenSe a dal 2.

 

0) P\ Awl FF has beon A Muslim withthe Nation
oF Tslam Siace Aoril 2b,A0\% ate Sa nee that Sh pan,
He has tecoived I W/o of Reliaious | (ut kneel tia
ok Any Kj ac dus te Ve hacisall cequeals of the defKaSacts. *
LWndehiag™ wees Services’ on. Ke tina is a Central
Se aide Accor Ain do oy Su dies And js ot ob| 14a toc a ae
| Parlicoalsns La Ramada on” dopa Weekly Shel Ses
Attec Years oF beim tied fo by dekrdand He lleomen with
the hopes ae grach: cing my gulision., heel ky Whe
denials oF Arrevan Ceo ” defendants Deme GCUrA And
Mi ci, P lata bee has po Chales. but de Seeld
cadres From -Vhe Cour}.

 

 

nc ds

 

| Tk Defendands ad mit that thes deay the

 

Oleindit f Access to Dove Mocese Disco) hLaacey Hes. pings for

 

Discs pl, Ae Caheoe i¢8 Con > L. f< » hey ‘be | esCer ollen 52.5 »

 

 

CY)

 

 

 
Case 1:20-cv-11671-RGS Document1 Filed 09/09/20 Page 5 of 19

 

GQ Th. » 2 Pi Mann Is Ae d 27 cal Pp la = (CIF

 

Avecess ts Beh cat Seovices Brom A pei 2b, Dole Lp

 

fo the presen dn 1 al Hs, FY Jeng of this Complaint 4

 

 

Denke tl of Due Process _

 

 

G3) On Augus+ a2,a0/7 A Di sciPh nang Report

 

LWA 5s rae lee AAA ast Phe Pla andnce For M4 Kies Medged

 

Achteats 5 WA, il iis nian lesser Cate seen OF Fense ¢ .

 

 

O04 he wine By rie” Auer i Pen basin

 

Sy Vea & Iheasing oF Pia. Kind Defendants 9 sxpliad

 

Placclite Ly Snachioains be ee Eighteen OF) o: CBrext

 

 

Ban clioneter example , 1 Weok lite ef Radio j Loss of Ohare3,
| oss Phase} | Loss Pliase a. é Weeks loss of Television,

 

DY Meath Less of Edibla Canteen Pav: Jednes , iOYa Months

 

loss af Comtaed Vigite jhe) pa

 

 

ee P) wily ZF Foc enalliy Cis )lander J hs nishd

 

 

a A oh eo. SS reross ben aay om Sania bite f2, Ld) 7 bu

f

 

Sling, BN ces toal ee Ce: (otm « ¢ Ee bh: ly, 4 1)

 

(ib) Pla iad LE Erjed p Ftv) Gana, 1WKe_ oa

 

Challenge | Lis wight fo a Waaey oo » C Ey\. \bid =)

 

 

 

CD The forma) Gri eon nee wos bed nein
_ she Pcisorn Palicn, Cc. hi > 4 “2 )

 

 

 

 

 
Case 1:20-cv-11671-RGS Document1 Filed 09/09/20 Page 6 of 19

 

 

 

18 8) Plavwiilt A pee: ee oe
ie reviance Aecigion to De Caadeat ae by
Ciding Cocrent Pabiew wh cA woesd allors PlaidiPE

 

 

| Pe be Afforded A due pcocess aoe Tex. ksi +uy).,

 

| 9 However, On Dele bes 19, 2017 Deft ndent-
De Moura Denied Plain dfs Appsa!s C Sxhiuts )

 

 

OF As Hh... Carre Commtrrer Deki ades’.
Mier has talen neo Action to Corres hss Dve Vass
Vislabon 0o& Unw.

 

 

cD) en Seplem ber 28, Qo\% Pla sntefP LAS
| Placod on" * th cesinrealualt }; La Sandys” La Form oF
Segregation) Gor navi a os manny ‘Postage stan ps
lta his. Ce\|- Tmmed: ned LW ; Vrovl Aa hancing
the bm ly covght to Semsantidacn and Given Als ote
oI) owing Avtormtic Sruaed iin” hea oF Phone Cell,
| Paclin| less oF Ca or Pres vs) Judges | toss oF Reh vc ald
| | Resteni nb Shatus Passi bi hn y Tn of Ted Opperfvnry 1
i= oF Gradu eens Poss: leche “a ete.

 

 

| OD On October 16, 20)4 Plaiat, CF was told
he staSF Hat he Mace ra nq chet oh wall *
Phaiad. (F wos escorkd back to bis col) where bre
tons Aviomadinl),, » Disci pl lined and Sven Ve

 

rrr
ES

 

 

 
Case 1:20-cv-11671-RGS Document1 Filed 09/09/20 Page 7 of 19

 

Follow Saretions: lose of Phase 3, Loss of

 

Pla $a a, Less or Televisran , Less oF aaekre j Lo $s

 

oF Balen: boss of on Ce Ws) loss oy Do ssrhve

 

2 ody cond Bo chow wts, loss of Visita se ete na

 

 

(ad OFdfee no Progress LAS ma de Wnrough

 

Verbal Cammuni eadion. by plant. PE to Prison in be

 

iA tegerds J pasaaceeh I And AX of Uhre Com ploint,

 

Plaine Filed ein. Cin Perron Cortiliee  Exehid &

 

 

QW) Or Februacy 6, Jojo LT Plog ft ge iItvAnce,

 

te Stole a Claim For my Rizht fo A due Peotess

 

hreaciay s CExrhik 77 )

 

 

G5) On Mash JA,QORO The hove 9 ciewace

 

 

lias denied, Citing Pols iSty C Exh; lek % )

 

(AL) On Macch 16, R020 Plaicker C \ed A

 

 

Crvevance. Ropes ls (Exhibit 1)

 

(5) On A pr \ $0 , Dodo De falas We Mark

 

Dea. Plai neh RES Reavest Ge due Process heariags NOlLY in

 

 

The past o inthe Chins . (2s tice lo )

 

(8) chancel Mic: Las Laver No achsun

 

deg Exe peer dis igi | wd oe at dve possess «

 

 

@)

 

 

 
|
Case 1:20-cv-11671-RGS Document1 Filed 09/09/20 Page 8 of 19
|

 

| Vern ot Relitnus Semis

On April 2b, 2018 He PlarwdiKE infor med
Defendant Heol)emon te resister iis Rabi gion ee eer
_Manayement Su stem As Ve Nation of Tslam ( Ex)’ bi [l )

 

 

On May L, 2018 Defendent Hollomea Saud: A

 

Maemo 7 Plain ihe in Formas Ji es of Ramalan (Exhibit y2),

 

 

 

By On may lh, Lol Pls whi Lye pipe he DeRadsnd
| He) PPAIDA Regves}: as AA tves3 bay Jumah ours ces And 4 cle ss

 

Le A fasion of Lslam Chaplein ‘ Ce stld oot Reply (Exh b; + \3 )

 

GD However, On May 49, 2018 Defndanh Heollomon
| Did Res pond se aA May V} Qove Jetter TL wrok fo hea in
taqards fo Access shes A Nod Chaplain Aad Videos in uAhich

 

 

She Seid She wevld peack oul bo He Program Servi @S

IMwicron +e Fad cok erhad opti ons Are Amilabl in regan a

l45 Sislamiz Videos; Ta dak jusk a has Lean ton amedls
CEakbt uw),

 

G2) On Tune 3, 2017 Plainlile trode DeGadant
[tollo ron Regvess s aos Jumplh Services and Ra): jiovs eps andyuis
Peg uest has Jone Unanswered, (Ex. = A. iS).

 

G4) On ddg 3. Lolly Plsi de LProfe eFiddenale_
| We ierren reg ues} Leg Soma), Serves Ae Re}. guses GDS And ps5
Peqvast hos jeac UAAKRSwered. (24° to ib ) -

 

(8)

 

—

 

 
Case 1:20-cv-11671-RGS Document1 Filed 09/09/20 Page 9 of 19

 

GBS) On Avgvs} &, 20) Plein) ihe Wrode DeRadact

 

Felleraon a jette- As King pte ¢ iF edd SomeViing Jo

 

Jha Pe ee ery ag Cawye of dh deny rng ld smn Arias

 

 

to tis Ce)i gious practices z a 7 ) “

 

gO) On Septembe G aoly Plainliee tstra le Die Biaduaar

 

Hele Ns rece bi insacn fete dA phe Be IA 5 Shy being Henizd

 

Acess to Services And Asia. or fe <mlervertronlE aks bith 13)

 

 

GP On Oclohe 1, 2912 Pla ndle Wrole Delndanh

 

Pephopwon AX Bin Rear die Reli svovs Services CExnikil 15 ) .

 

 

On November 5 , 22/8 Disc wee Wrote. We Fen rle nc

 

bellamaes Ragvet ny Acuss ls Dumah Services CEA AO ) 7

 

 

 

an Ye, A. here Paragraphs 3S, Bé, 3 p fad.
3S , WM Dee ndan} Hello MOM has Failed Js res pand

 

te oy reguak. CSee Exhibts 17,18, 19, 26),

 

 

Go} On Dectemnbes 29, BOI PlarndsPe Wrote (\eGidat

 

fete risa for Acces fs A Pw lim Cho pig pe Randa Diaper And

 

Edveatrona) Reliyrour Videos » CExbibit Ot )

 

 

GD On Decomber 28, 2018 Dele. cunt Heltlaman.

 

Resperdil te Yo A love Paragroe), Woy f outiiuar Thu re, ips

 

no Actual Services Provided. é Gebibit 2a)

 

 

©

 

 

 
tC
Case 1:20-cv-11671-RGS Document 1 Filed 09/09/20 Page 10 of 19
|

 

G> On Febery 5, 2239 Pla wftrae rej. Dekendant
posites sets aoe sl Aboot Simmsh Sarwiies ( Exhibit oS )

 

 

 

QD On Felcvary 6, 2219 Play Wwrole DeCendned

 

| Lolloman yt 88, Freie rel. 3i0u3 Services ( Ex. Loi a4 )

 

 

GYD On Februnny 15,2014 Defendant Hb Jlomnon Pesponded
| do td. pi liene.. Februnn ‘hare pe Jedles Ptah Decade ts
Her le Ealibi} 23 AorL_Qy ) | It owever there. Lrvere. Vo Acwval
Secvites Provided to Ve GlainbiFe ( Exh. kil 25 )

 

 

M UD On Febrvecy 14, 2049 PlaiwiPe Filed pn anforme \
Complarnd twith Yoo tnsdicby Lima. C Exh, jt ad \

 

 

Gp) Die 6 dea Jhedie rien dated de Justify Deoyi A} Ie Access
te Jeroah, Services and Relisicvs Practices bx Respoad ay bis,
pe Above Paras ca ph Gs~ informa) Complaint by Stoting

| on 1. Chaeleia e's (Me harmad Tink Berth, m<€ Fo cA
total ef 5 minules) in Fhe Bmu- Csee Exhibit 26)

 

UD Dna LVacch 10, 22)4 PD) laid: fe Lérote to De Ferdant
Hello mon cegvesdiny Jemel Serin Cc, Chien Ce ad Fein fen,

aad. Eluat oon) Ee ss She fe Ci se Nites MS Bon d Ces. a i n>) s

 

GP o, Joy Ad, 20)9 P)a nd Pe Wrote do Dale ndian |
‘Ls je moc etmaadcts 3 emoak Saurus ce Aad he pe Posed J

 

 

SVS poad hes Hes request ( Geb b+ 23)
oS

 

 

 
Case 1:20-cv-11671-RGS Document 1 Filed 09/09/20 Page 11 of 19

 

5) On Joy a8, ZONA P| ainS FF on on he.

 

Detenlwne Lot) ho pren. Ba death i Re): sious Netreles pry oh ch

 

 

bis C29 Bere wind Un Answered ( fbi, tad L QF )

 

Oa A vavst a a 014 Pa intifF Kes Popireacl. DeKndan}

 

 

Holloman thot Hewat Si) bern denied miteal is He
Jumeak Veevices: tek. [I For ps And Asked ta 2 Sh «. els

 

Dowels 99 Aboud | L. Fo 5 Regvesd dei Hone vnAnswend

 

(Enh: Li} Zo )

 

 

GOOn Se piembec 5 Ao74 Platadi fA trode Fe Pard wea

 

Hollemen Ashies Je es Cri Me Chsed Gircuit Television

 

Services Loa Yormek Services or Prov. de Wim wi},

 

(Alcea so lo CDs hi he Law Library LA thi, #2,: rf pugeest

 

has alse ES tht Unanswered. ( Exk: bi | 2) 3

 

 

CD On Oclobs 4, 2015 Oini.2e Asxed Qik alia

 

et hevaer ACcas i Sumer Seen ces IK ocde- do bor 30

 

DQ) OMA ACL Orota dues ° ( Exh, byt Sh \

 

DeCdaad No \o Mon Failed ts PES Biond n

 

 

ED On November 4,014 Parti LF beyan he informal

 

Grveunate Peoces 3 AnX de As Tabor mal Cor plaral

 

Garr _- ( Exhibit = 3 )

 

 

EN on November AO, ROA Hefei ndank is Veron,

 

 

(i)

 

 

 
Case 1:20-cv-11671-RGS Document 1 Filed 09/09/20 Page 12 of 19

 

| Tesoonded to Vw Dafeemal Complaint on paragraph 53
Shading on Vhere ace Usves With Phe Closed Cireui Lb Ty
Systern Which inberCene widt Tumual Services ennr>AndUat
He System will be repleced everhally (see Exhibit 33 )

 

 

SDOn Novembe 26, 2015 Plainhiff Kiled a Kemal
| Cops eVANRC2. Req nespoey pelsyious Senniees ( Erbin aN 5

 

 

S90n Decembe,- b, 2o\e The Tnsdtedtennd Geiewrnce

| (anedeen aly Ms kehel Dumeoraay Pachislly _Aroproved

ve Pleval, FEs Grievance as rice terial in esunymph Ss
And Seeci Fica hy A Wowed For Plainl RE to tides. urna bh Videws

On Friday SEA LASS durin, itis fea teed weed ier es dine ite.

 

in the Law Library s CEx bil 3 5 )

 

 

 

ED On December4, 2019 Plavadi GF Appsroled Hi 5 Rel iyave5
Claim lo j DS cdn) | Deen: ‘ Bua on D2tern oa 31,

 

 

Ao |4 De Pda ae Demawns Denied Plamd <Cr meguest iva

 

CEalk: bit 36)

Aor cx ela nation.

63)0n Deepen AY, AVIY Plasciipe F led an Sinema)

| Complasat beravse. he twas denred pceess Ae Sie) Senupen.

| teh’ st Wis jn direct opposition te parngmeh Sb andthe |
Qceti ally Approved Aanxementse i DeferdenL bs )le mon
Shales ATV Will lee Purchased Meg Prog san (Ex hi} 3 1)
E+ mus} dx, Nojed Vat No additi rag] Ty has —

 

 

Purchased fer proarannias do date.

 

 

 
Case 1:20-cv-11671-RGS Document 1 Filed 09/09/20 Page 13 of 19

 

&4) on Fel evar ad , 2055 Plainhiee Kite sh Aa Informe)

 

Cocp)as ake F wn Fowmiag Vhe. Pri Son hod on February 4th eae.

 

[4th oc @030 Ma Fu mah Servite Apred oANhe tcesed

 

Creer \} Televivion Kaa only Showed Video Ima yes aad

 

no Sound, Plaali RE Gramsetehs i be Fizad (Exh: \: } 3g)

 

 

| (bo) On Mare) b£, 2020 ie Fen dant Digileaes. Peplixd,
fo Plata COs Terma) Comeplaink in Parag erph 54 by Stating

 

V\n)- Mw Closed Circe: B hee. has ijnonr Sushem isin 4avd

 

Wor\cing ond af ANA Yar asas eca AN™” oXhar Comelarars

 

axa K} For, resacd ay Mie Seed . (Exhibit 3 a 5

 

 

GN On March 16,9025 Plaial Ce Gled AG riehan ce

 

feo ves}, AN ptcesy I Surah Secures ( Exhibit 4o )

 

 

 

Ga On March 3h, A024 Las i Lo tauan | Gorewance. Cos Kascles
Dumes fray Doma Clara RES Ar veunnce, (fee Exh bibl Lo)

 

 

G@Dona Apes) 10, 29320 Placa Lite A ppsol he ua, Dennwd

 

eae, | in Parag moh 6X Ad Ve DeGnbank DeMouns

 

Denred Bhai nls Ce A pese) Wi loka Ex elacetion ( Exch. ly: \ | )

 

 

ed © inet. Final Deased APoeg) in Parassoeh 63

 

Plas) = Es rr oe ASC 55 ake AS Ra): §: Ov Sey tes 1A

 

Sa a oe “(Y to th ; 4 Present dope 3a jnelode ACLa SS

 

Fo yumah Ss

 

 

(13)

 

 

 
Case 1:20-cv-11671-RGS Document 1 Filed 09/09/20 Page 14 of 19

 

GS) [As Phe. Cayo) ss; paer of— Hex De par) nent of
(Ce pee ies DieGndeat "5 = 1S Awarx oF Hh. 2) la dlls
Rel; jsaus DeGirvabions be 1 has bey Jlan No Aad, on fo

Correct AAy Relisiovs Lie lalcons ‘
i

 

 

EDon May yh pee ry a das’ .p dele Deadsn}s

 

petals Plaral Cl Attwers te TUmah Services ,

 

 

 

EDOn Tune pr gt js” 2a "And OCF D01F DeBrdents

Denied PlaradiCE Aresy Lo Turmh Services «

 

| ———a ah
—_ GDOnT oly 6B ad And AT of 3019 olrdanbs

 

| Danied Clavditr Ateas ds Momals Pends cos «

af QOS

 

 

 

4DOn Noa: vj} mo JY or n> eFendaals

 

_Denred CI 4 te Dumnk Se, wites ,

 

nl 20/2

Gd on Seplember 7 14 4)’ ag AG pe andont 5

on.

=

 

Denied Vpabcet fews fo Toorak Serves,

 

 

GD On Oclober 5 127% 14, pnd abrof Dole DeRaderts
den ed Plo seh FC Access fo Tumah Seeviees,

 

 

| OEY On November ave q’ 1b ag" An oe ee 2018 De Fadnats

 

Denied va. fle SES Access lo yumah Services .

 

 

 

G4)

 

 

 

 
Case 1:20-cv-11671-RGS Document 1 Filed 09/09/20 Page 15 of 19

 

8D on Jeplember b a. ar ae? And a7" oF AP)4 DeRa dante

 

Den eA PlatnhaPe A icoss lo iment Services,

 

 

Dan October 4 17 19"? and 2s oF 2014 Deadands

Z

 

| Den wd Plasalile A wes 4s Jurmprk Jecvices,

 

On November ( 3" ist aie det 2g oP 2014 YeRadards

 

 

Denied Plaiskce Access do JDUmak Services,

 

GPO a Deion kar 6, 2019 Def cals Desc d. Philifh Kas

| de Jvyumah Secvits ‘i
|

 

 

Oa 1) etem hay 3th Ana nor oF Dold Pefendanss
| ANowed PlaselaRe Acca, bo Tuemak Services Vis CO ROM

 

 

| in We Units Caw Library .

 

ft SDOn Deambe 27, 2019 Delendanh Denied Plesalife
Access te Jumead Secvices -

 

% = sh
On Janvacy 35 jo" wa a4” and 3) of Aoae Vekdends
Neo ed Plaint:CE Access a Ovmah Deevices.

 

EDV On Febrone 7”) Tage oF 2oDdo We Pest sats
| Denred Place Access —- Sumol Sewites.

 

 

“Dense. Plax PF Attess de Jumah Serwites.

 

 

 

 
Case 1:20-cv-11671-RGS Document 1 Filed 09/09/20 Page 16 of 19

 

 

@) On Apr.) 3°9 yo! go" Aod 24 re dowo Dx Fart
| /
Den.ed Pla.ad fF Avtes des Jumokh Services ,

 

 

GDon Mas | e 37 is. 9a" and 29° oP Qor~o Yefendents

i.

 

Denied Plerahec Acuass fo Joma k Sarvices,

 

 

420nTone a ig” (7 And 26 oF RAD Defendaals

 

Denied Ple .alFC Atco.) J. Jorma Seewi Cal. .

 

 

a Gx \wustion of Ndminstrabion Ramadnes

 

 

 

The P)asn} Ce has ey baveted ar Adminishvadine

 

Cemedves With ces pect Nes a\l Claams art ar\ deFenrdaaks ,

 

 

 

C\ai PNAS For Re\ieFk

 

G@5The Aclisns oF Phe BN op ok CVied pad Damsuca

 

 

AFFicry png P)amn|.Cry “gully Sekattions” wall meee Changing Prison
Policy be A\lnw rm Access Jee & hearing When Discl planed Uvo Pde

 

His Doe Process Ray hts oe ee \, hie inder Vhe ja th A srceca dh iis wel

 

Ana Ardrole l, [2 Ane A eF he Oe ssachuset ts Ceag blelioa e

 

 

G4 Dee 4 he Aedcon s Aad En actions of Defendants

 

 

(Vi Ci ! Demoura, And Hellemon in Dery Pleo SF Alecess de Religious

 

Services Sr Over Two Years, Dalen dnales oo ee eae
Alelg ous Rishs vader the VT Amendment, OGL Ch. 199. 588, , the

 

Lo? CMHRS 42 And Arce & Pach Onewof (Mass. Gasbktlolreon,

 

Q)

 

 

 
Case 1:20-cv-11671-RGS Document 1 Filed 09/09/20 Page 17 of 19

 

l LJ HE REFO RE | Plaine nea wei} hot Vas Covel 9. r0c}
tl Me. Follounny pelie F :

 

A. Lssve A deela iodo, jv dy emen} shaking Nha l :

 

QD bu Ve helbing Qurily Gane disas by nok Chang ing Pr 350.8
Policy 4s A\ow Planer Acaw to Iam rcays, Defendants

 

PeMouwn Aod Mici Violsted Plain) £5 Dw Process Rish+s

 

 

Undar the pyth Amendment ank Arb l,10,12 0F Massachusebls

 

Conytilulion.

 

 

‘€ buy Deny Plarwh GF Pieces ta Jumah Services An& Ral 5 vous

 

Prackias For over Two years Dahendants Miri, Demore,

 

And Wellomon we we Violated Plasnk.te3 Fracdom of

 

 

Rely iow Ru yhhs Aranted J, Lim rroliiae +4. +A mendment,

 

ML. chiar FSB, 1036MB 47), And Article 2 Part one

 

of A hs. Massachusedds Consditodion ‘

 

R. Lssve Aan Ln) sgtebieiA Ordering Dekindanks or VMhoeir A ject5 to?
oO Expvage Any Disc Plinary inPractiens desecriled JA Mais
Complaint From Plawhites insti lubenn) pecerd .

 

@® 4+ Change Any Ane a\\ exishing Pols cies ts Shew
that Plait LE dvi ){ Leia. — Protess Pokcloens
[a Ho. CoLure y

 

 

 

 

 

 
Case 1:20-cv-11671-RGS Document 1 Filed 09/09/20 Page 18 of 19

 

 

Cc > AWS sie. AN La ivachon gcderi ne datinhants er

 

Vode Agyen\ Yo 7

 

@ Provide Rlain}.eF Actes) ) Tumah Seovieas VIA

 

Cy Rom thé ne Secui Gs Are Pe Ramed be A

 

Membac of Vee Malian of Walamin Law iece

 

(QD Oc Ta he Allernalive, Ly Pema Plaialer Actesy

 

te Fa Verurces iA C\esed-Circvif Television

 

System ta the Gel] on Lack Fei den.

 

 

D, Nwacd Compensalorm Damages in Ve fo Vowans Ninos iE

 

O$S,000 Der Conrhito bona) Viola kon VYoinyly nok Serna Wy

 

Ag einst WeG a Nanky Mii ; Nemours And He llomon fee

 

denniny Pla. AGE Nevers Le Reliyous Prmetites or Ore Auywrsye

 

 

8S, ove Per Constitvteon Violation Tomtly and Sevrsily

 

A Mat Da findonls (Mici Bae Demourg for deny Plaswhice

 

{rele 35 to dire Process Hea cvas2 «

 

 

E. Pian’ Puarbive damages ine Footing Arxoun ts. *

 

| Og Spco Per Constity dione | Violation (Tols\ing EW, 000 )

 

Jorwbly Aad Save-aly Asainsh Petind anh Mici, Demova,

 

pal tlells mea -

 

 

 

 

 

 

 

 
Case 1:20-cv-11671-RGS Document 1 Filed 09/09/20 Page 19 of 19

 

CF (ren Such eh ai Dadian relief as id 99
Appesc vad plaind.£E is an didded ‘

 

G, Tekh Reques} Anpag yy jury,

 

 

 

Dated: Aas igs LF, 2020

oe 1 Cefe

Denk. Cryer
LJ ssvay
Po. sox /00

iL L/al)evle, (19. O2e7)
Sr

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
